0DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 17 are objected to because of the following informalities:  
In claim 12, line 2, note that the recitation of “possibly of molybdenum” and on line 3, “may be SiO2” and in claim 17, last line “possibly advantageously being PZT” are not positively recited claim limitations because of the terms “possibly” or “may be” and therefore, examiner is not required to reject those parts of the limitations. If these are intended to be required limitations, applicant is suggested to delete the terms “possibly” and “may be”. The term “advantageously” in claim 17 would also not necessary for a positively recited claim limitation. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 & 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perruchot et al. (US 2010/0029031).
Regarding claims 1 and 19, Perruchot (in Fig. 3) discloses micro-electro-mechanical system (MEMS, §0001) and (in Figs. 1-3) a process for fabricating the micro-electro-mechanical system (MEMS, §0001), comprising the following steps:
1) production of a stack (a stack of SiGe 67, Si 68, and Si Ge 69 is made as in the first example on a substrate 60 of monocrystalline silicon which is considered as a temporary assembly because at the end of the process, the resulting assembly is turned over and the first substrate 60 is thinned significantly, FIG. 3b) on the surface of a temporary substrate (60) so as to produce a first assembly (denoted as 1st assembly by the examiner in the annotated Fig. 3(a) of Perruchot), comprising:

[AltContent: textbox (Second Substrate)][AltContent: textbox (Temporary Substrate)][AltContent: textbox (2nd Assembly)][AltContent: textbox (1st Assembly)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    767
    1284
    media_image1.png
    Greyscale

Figs 3(a)-left and 3(b)-right of Perruchot, annotated by the examiner 
 (a) at least depositing a piezoelectric material or a ferroelectric material to produce a layer of piezoelectric material or of ferroelectric material (a piezoelectric layer 64 of monocrystalline PZT is grown on a stack of SiGe 67, Si 68, and Si Ge 69 made on a temporary substrate 60 of monocrystalline silicon, §0132) and per claim 2, Perruchot also teaches that the piezoelectric material (PZT) or said ferroelectric material (STO) is deposited by epitaxial growth (by Lin et al. method §0036 and §0132) and per claim 7, Perruchot further teaches that a buffer layer (STO) on the surface of said temporary substrate (60), prior to the deposition of said piezoelectric material (PZT, §0132) wherein per claim 16, the ferroelectric material is PZT (PZT, §0132);
back to claim 1,
(b) producing a first bonding layer (The last layer of SiO2 also act as a bonding layer for bonding a second substrate 70, preferably oxidized and acting as a support (FIG. 3a) and thus, considered as a host substrate);
2) production of a second assembly (a host substrate 70 with oxidized boding layer, designated by the examiner as 2nd Assembly in annotated Fig. 3(a) of Perruchot) comprising at least producing a second bonding layer (oxidized layer on top of host substrate 70) on the surface of a host substrate (70);
3) production of at least one acoustic isolation structure (The piezoelectric stack is made up of electrodes 63 and 65 of monocrystalline SrRuO3 associated with a piezoelectric layer 64 of monocrystalline PZT on a stack of SiGe 67, Si 68, and Si Ge 69made on a substrate 60 of monocrystalline silicon. A transition layer made of a layer of monocrystalline silicon 61 and a monocrystalline layer of STO perovskite 62 is then grown epitaxially (STO means for SrTiO3). A Bragg mirror 66 is then made on top of the portion of the resonator that is subsequently released using a known method of depositing a multilayer of SiO2 by PECVD and of W (by sputtering) in the first assembly and per claim 3, Perruchot also teaches that the MEMS comprises at least one bulk acoustic wave resonator (the piezoelectric stack with the Bragg mirror 66, §0134) and per claim 8, Perruchot further teaches that the process for fabricating the MEMS also comprises, producing a sacrificial layer (72 in Fig. 3(b)) above a dielectric material (SiO2); structuring said sacrificial layer (72 in Fig. 3(b)) so as to define a sacrificial layer structure; depositing a dielectric (SiO2) above said sacrificial layer structure (72 in Fig. 3(b)); removing (Openings are made by DRIE and the cavity 72 is obtained by etching the SiGe 67, Si 68, and SiGe 69, etching being stopped laterally, §0133) said sacrificial layer structure so as to define said acoustic isolation structure(72 in Fig. 3(b)) and per claim 9, Perruchot further teaches that the dielectric material is an oxide, such as, SiO2, and the sacrificial layer being made of polysilicon (§0022) and per claim 10, Perruchot further teaches that the production of the acoustic isolation structure comprises: producing at least one sacrificial layer (68 between 67 and 69 in Fig. 3(a)) in said first assembly and releasing said sacrificial layer structure after bonding said two assemblies (§0133) and per claim 11, Perruchot further teaches that the production of the acoustic isolation structure comprises: producing a Bragg mirror (66) structure (§0132) and per claim 12, Perruchot further teaches that the structured layers are made of metal (Tungsten, W, §0132), said structured layers being inserted into the dielectric that may be SiO2 (§0132).
back to claim 1,
4) production of at least one electrode level containing one or more electrodes (Local etching of the first electrode and of the PZT layer make it possible to use the first layer 63 of SrRuO3 both as the first electrode, which is the top electrode in Fig. 3(b), and to make an electrical connection to the second electrode (65), which is the bottom electrode in Fig. 3(b)) in the first assembly and per claim 13, Perruchot also teaches that the lower electrode (65, although in Fig. 3(a) it appears at the top, at the end of the process when the first assembly is turned over as in Fig. 3(b), 65 becomes the actual lower electrode) was made up of monocrystalline SrRuO3 associated with the piezoelectric layer 64 of monocrystalline PZT using Lin et al. method (§0036) prior to the bonding of two assemblies and an acoustic isolation structure (consisting of the stack of electrodes 63 and 65 of monocrystalline SrRuO3 associated with a piezoelectric layer 64 of monocrystalline PZT on a monocrystalline layer of STO perovskite 62 and a Bragg mirror 66 of multilayer SiO2 and W) in the first assembly and as a final step after removing (thinning and etching trenches 73 for metallization to connect to the top and bottom electrodes) the temporary substrate (70), an upper electrode (63) on the piezoelectric material (64) is accessed through trench 73 as shown in Fig. 3(b), which is considered as producing an upper electrode on the piezoelectric material after removing said temporary substrate as claimed;
back to claim 1,
5) bonding (The last layer of SiO2 act as a bonding layer for bonding a second substrate 70 which is also oxidized and bonded together) said two assemblies via said two bonding layers (oxidized top layer of first assembly and oxidized top later of the second substrate 70), after the production of the electrodes level in the first assembly and per claim 4, Perruchot also teaches that the bonding comprises a step of thermal annealing (§0108) and Perruchot also discloses per clam 18, that the bonding layers are made of oxide (SiO2);
back to claim 1,
6) removing (The resulting heterogeneous substrate is then turned over and the first substrate 60 which is the temporary substrate is thinned 61' thereby removed significantly to obtain a thickness that is typically 100 μm (FIG. 3b)) the temporary substrate (60). wherein per claim 5, Perruchot also teaches that the operation of removing the temporary substrate comprises: a step of thinning said temporary substrate; an operation of chemically etching said thinned temporary substrate (§0133).
Regarding claim 6, Perruchot further teaches that the operation of removing said temporary substrate (60) comprises: a step of implanting ions (doped polycrystalline silicon, §0103) into said temporary substrate (60).
Please note regarding claim 14, the “1st” assembly and “2nd” assembly are arbitrarily numbered as the first and second assemblies and therefore, if the numbers are switched Perruchot also teaches all limitations of claim 14. 
Regarding claim 17, Perruchot discloses that a part of the temporary substrate is made SrTiO3, and the piezoelectric material is PZT.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot in view of Reinhardt et al. (US 2013/0249648).
Regarding claim 15, Perruchot discloses the claimed invention, and further teaches PZT or lead magnesium niobate-lead titanate (PMNT) as the piezoelectric material; 
Although Perruchot does not explicitly mention LiNbO3, LiTaO3, KNbO3, AIN or GaN as the Piezoelectric material, in a companion invention Reinhardt (where Perruchot is a coinventor) teaches the use of LiNbO3 or AIN as the piezoelectric layer (§0033).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have replace the PZT or PMNT piezoelectric layer with piezoelectric layer of LiNbO3 or AIN (which have versatile use in SAW or BAW resonators) as an obvious substitution of art recognized equivalent piezoelectric layer in equivalent BAW resonator structure that perform the equivalent function, thereby suggesting the obviousness of such a modification.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843